Name: Council Regulation (EEC) No 3257/90 of 5 November 1990 opening and providing for the administration of a Community tariff quota for certain Hand made products (1991)
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy
 Date Published: nan

 15 . 11 . 90 Official journal of the European Communities No L 316 / 1 I (Acts whose publication is &lt;obligatory) COUNCIL REGULATION (ECC) Np 3257/90 of 5 November 1990 opening and providing for die administration of a Community tariff quota for certain hand made products ( 1991 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS*ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Article 1 1 . From 1 January to 31 December 1991 , the customs duties applicable to imports of the products listed in Annex I shall be totally suspended within the limits of a Community tariff quota bearing the serial No 09.0105 and being of a volume corresponding to a value of ECU 10 540 000 subject to a maximum of ECU 1 200 000 for each six-figure code of the combined nomenclature . Within the limits of this tariff quota, Spain and Portugal shall apply duties calculated in accordance with the relevant provisions of the 1985 Act of Accession. 2 . Admission under this quota shall , however , he granted only for products accompanied by a certificate recognized by the relevant authorities of the Community conforming to one of the models in Annex H, issued by one of the recognized authorities of the country of manufacture as given in Annex III and certifying that the goods in question are hand made . The goods must in addition be accepted as hand made by the relevant authorities of the Community . 3 . Regulations (EEC) No 2779 /78 (*) and (EEC) No 289/ 84 (2) shall apply for the purposes of determining the equivalent value in national currencies of amounts expressed in ecus. Whereas , as regards certain hand made products , the Community has declared its readiness to open an annual duty-free Community tariff quota of an overall amount which, for 1990, amounted to ECU 10 540 000 with a maximum value of ECU 1 200 000 for each group of products considered; whereas products may, however , be admitted under the Community tariff quota only on presentation to the Community's customs authorities of a document issued by the . recognized authorities of. the country of manufacture certifying that the goods concerned are hand made; whereas the tariff quota in question should therefore be opened with effect from 1 January 1991 , at the volume set for 1990; Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rate laid down for the quotas should be applied consistently to all imports until the quotas are used up; whereas the necessary measures should be taken to ensure that these tariff quotas are administered efficiently and on a Community basis, so that Member States have the option of drawing the necessary quantities , corresponding to actual imports recorded, from the quota volume; whereas this method of administration calls for close cooperation between the Member States and the Commission; Article 2 The tariff quota referred to in Article 1 shall be administered by the Commission which may take any appropriate administrative measure in order to ensure efficient administration.Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within , and jointly represented by the Benelux Economic Union, any operation relating to the administration of the quotas may be carried out by any one of its members , P ) OJ No ! 333 , 30. 11 . 1978 , p. 5 . (2) OJ No L 33 , 4 . 2. 1984 , p. 2 . No L 316 / 2 Official Journal of the European Communities 15 . 11 . 90 If the quantities requested are greater than the available balance of the quota volume, allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed thereof by the Commission . Article 4 Each Member State shall guarantee importers of the products in question equal and continuous access to the quota as long as the balance of the corresponding quota volume so allows . Article 3 If an importer presents, in a Member State, a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation , and if this declaration is accepted by the customs authorities , the Member State concerned shall draw , from the quota volume by means of notification to the Commission, a quantity corresponding to these needs . The requests for drawing, with the indication of the date of acceptance of the said declarations , must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota volume. Article S Member States and the Commission shall cooperate closely in order to ensure compliance with this Regulation . Article 6 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 November 1990. For the Council The President C. VITALONE 15 . 11 . 90 Official Journal of the European Communities No L 316 / 3 ANNEX I List of products referred to in Article 1 ( 1 ) CN code (*) Description of goods ex 4202 Trunks , suitcases , vanity-cases, executive-cases , briefcases, school satchels , spectacle cases, binocular cases, camera cases , musical instrument cases , gun cases , holsters and similar containers, travelling-bags , toilet bags, rucksacks , hand-bags, shopping-bags, wallets , purses , map-cases , jewellery boxes , powder-boxes, cutlery cases and similar containers of leather or of composition leather , of sheeting of plastics , of textile materials , of vulcanized fibre or of paperboard, or wholly or mainly covered with such materials : 420211 10 Executive-cases , briefcases, school satchels, and similar containers 420211 90 Other 4202 12 91 Executive-cases , briefcases, school satchels and similar containers 4202 12 99 Other 4202 19 91 * Executive-cases , briefcases, school satchels and similar containers 4202 19 99 Other 4202 21 00 With outer surface of leather, of composition leather or of patent leather 4202 22 90 Of textile materials 4202 31 00 With outer surface of leather, of composition leather or of patent leather 4202 32 90 Of textile materials 4202 39 00 Other 4202 91 10 Travelling-bags , toilet bags , rucksacks and sport bags 4202 91 50 Musical instrument cases 4202 91 90 Other 4202 92 91 Travelling-bags , toilet bags , rucksacks and sport bags 4202 92 95 Musical instrument cases 4202 92 99 Other 4202 99 10 Musical instrument cases ex 4203 Articles of apparel and clothing accessories, of leather or of composition leather: 4203 30 00 Belts and bandoliers 4203 40 00 Other clothing accessories 4419 00 90 Tableware and kitchenware , of wood ex 4420 Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery , and similar articles of wood; statuettes and other ornaments, of wood ; wooden articles of furniture not falling within Chapter 94: 44201011 4420 10 19 Statuettes and other ornaments , of wood 4420 90 91 4420 90 99 Other (*) See Taric codes in Annex IV. No L 316/4 Official Journal of the European Communities 15 . 11 . 90 CN code (*) Description of goods ex 4818 Toilet paper , handkerchiefs , cleansing tissues, towels, tablecloths , serviettes, napkins for babies , tampons , bed sheets and similar household, sanitary or hospital articles , articles of apparel and clothing accessories , of paper pulp, paper , cellulose wadding or webs of cellulose fibres : 4818 20 10 Handkerchiefs and cleansing or facial tissues 4818 20 91 In rolls 4818 20 99 Other 4818 30 00 Tablecloths and serviettes 4818 50 00 Articles of apparel and clothing accessories 4818 90 10 Articles of a kind used for surgical , medical or hygienic purposes , not put up for retail sale 4818 90 90 Other ex 4819 Cartons, boxes , cases, bags and other packing containers , of paper, paperboard, cellulose wadding of webs of cellulose fibres ; box files , letter trays, and similar articles , of paper or paperboard of a kind used in offices, shops or the like: 4819 30 00 Sacks and bags , having a base of a width of 40 cm or more ex 4823 Other paper, paperboard , cellulose wadding and webs of cellulose fibres , cut to size or shape; other articles of paper pulp , paper, paperboard, cellulose wadding or webs or cellulose fibres: 4823 60 10 Trays, dishes and plates 4823 60 90 Other 4823 70 90 Other 4823 90 90 Other ex 5208 Woven fabrics of cotton , containing 85 % or more by weight of cotton , weighing not more than 200 g/m2 : ex 5208 51 00 to ex 5208 59 00  Hand dyed or hand printed by the 'batik' method ex 5209 Woven fabrics of cotton , containing 85 % or more by weight of cotton , weighing more than 200 g/m2: ex 5209 51 00 to ex 5209 59 00  Hand dyed or hand printed by the 'batik' method ex 5212 Other woven fabrics of cotton : ex 5212 15 ex 5212 25  Hand dyed or hand printed by the 'batik' method ex 5701 Carpets and other textile floor coverings , knotted , whether or not made up : 5701 10 10 Containing a total of more than 10 % by weight of silk or of waste silk other than noil 15 . 11 . 90 Official Journal of the European Communities No L 316 /5 CN code (*) Description of goods 5701 90 10 Of silk, of waste silk other than noil , of synthetic fibres, of yarn falling within heading No 5605 or of textile materials containing metal threads 5701 90 90 Of other textile materials ex 5704 Carpets and other textile floor coverings, of felt", not tufted or flocked , whether or not made up: 5704 90 00 Other ex 5705 Other carpets and other textile floor coverings, whether or not made up: 5705 00 10 Of wool or fine animal hair 5705 00 39 Other 5705 00 90 Of other textile materials 5810 Embroidery in the piece, in strips or in motifs : 5810 10 10 to 5810 99 90 ex 6101 Men's or boys' overcoats , car-coats, capes, cloaks , anoraks (including ski-jackets), wind-cheaters , wind-jackets and similar articles , knitted or crocheted other than those of heading No 6103 : ex 6101 1010 Overcoats , car-coats , capes , cloaks and similar articles :  Ponchos of fine animal hair ex 6102 Women's or girls' overcoats, car-coats, capes, cloaks , anoraks (including ski-jackets), windcheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading No 6104 : ex 6102 10 10 Overcoats , car-coats , capes , cloaks and similar articles:  Ponchos of fine animal hair ex 6110 Jerseys, pullovers , cardigans, waistcoats, and similar articles , knitted or crocheted: ex 6110 10 39 Of fine animal hair:  Jerseys, pullovers (with or without sleeves) ex 611010 99 Of fine animal hair:  Jerseys, pullovers (with or without sleeves ) ex 6201 Men's or boys' overcoats , car-coats , capes , cloaks , anoraks (including ski-jackets), wind-cheaters , wind-jackets and similar articles , other than those of heading No 6203 : ex 6201 11 00 Of wool or fine animal hair :  Ponchos ex 6201 92 00 Of cotton: - (*) ex 6201 99 00 Of other textile materials: - W (') Articles hand-dyed or hand-printed by the 'batik* method. No L 316 / 6 Official Journal of the European Communities 15 . 11 . 90 CN code (*) Description of goods ex 6202 ex 6202 11 00 ex 6202 92 00 ex 6202 99 00 ex 6204 ex 6204 12 00 ex 6204 22 90 ex 6204 29 90 ex 6204 32 90 ex 6204 39 90 ex 6204 42 00 ex 6204 44 00 ex 6204 49 90 ex 6204 51 00 ex 6204 52 00 ex 6204 53 00 ex 6204 59 10 ex 6204 59 90 Women's or girls" overcoats, car-coats , capes , cloaks , anoraks ( including ski-jackets), wind-cheaters, wind-jackets , and similar articles other than those of heading No 6204 : Of wool or fine animal hair :  Ponchos and capes of wool  Ponchos of fine animal hair Of cotton:  (') Of other textile materials : - ( ] ) Women's or girls' suits , ensembles, jackets , blazers, dresses, skirts , divided skirts , trousers, bib and brace overalls , breeches and shorts (other than swimwear): Of cotton: ¢ - ^ Other : - ( ») Other : - (') Oher: - ( J ) Other : - e1 ) Of cotton: - (2 ) Of artificial fibres : - (2 ) ' Other : i - (2 ) ¢ Of wool or fine animal hair :  Skirts and divided skirts , of wool Of cotton : - (2) Of synthetic fibres : - (2 ) Of artificial fibres : - (2 ) Other : - (2 ) (') Articles hand-dyed or hand-printed by the 'batik* method . ( 2 ) Garments hand-dyed or hand-printed by the "batik' method . 15 . 11 . 90 Official Journal of the European Communities No L 316 /7 CN code (*) Description of goods Of denim: - (') Of cut corduroy: - 0 ) Other: - (&gt;) Other : - 0 ) Other: - 0 ) § Other : - ( ») Other: - 0 ) Other: - (&gt;) Other: - 0 ) Other : - ( ») Other: - 0 ) Other: - ( J ) Men's or boys' shirts : Of cotton : ex 6204 62 31 ex 6204 62 33 ex 6204 62 35 ex 6204 62 59 ex 6204 62 90 ex 6204 63 19 ex 6204 63 39 ex 6204 63 90 ex 6204 69 19 ex 6204 69 39 ex 6204 69 50 ex 6204 69 90 ex 6205 ex 6205 20 00 ex 6205 90 10 ex 6206 ex 6206 30 00 ex 6206 90 10 - (') Of flax or ramie: - 0 ) Women's or girls' blouses, shins and shirt-blouses: Of cotton: - H Of flax or ramie: _ m (') Garments hand-dyed or hand-printed by the 'batik' method . No L 316 / 8 Official Journal of the European Communities 15 . 11 . 90 CN code (*) Description of goods ex 6207 Men's or boys' singlets and other vests , underpants, briefs , nightshirts , pyjamas, bathrobes , dressing gowns and similar articles : ex 6207 91 00 ex 6207 99 00 Of cotton : . - (&gt;) Of other textile materials : - (') ex 6208 Women's or girls' singlets and other vests , slips, petticoats , briefs , panties , nightdresses, pyjamas , negliges, bathrobes , dressing gowns and similar articles : ex 6208 91 10 Negliges, bathrobes , dressing gowns and similar articles : - ( ») ex 6208 99 00 Of other textile materials : - I 1 ) ex1 6213 Handkerchiefs: 6213 20 00 Of cotton 6214 6214 10 00 to 6214 90 90 Shawls , scarves, mufflers , mantillas, veils and the like: 6215 6215 10 00 to 6215 90 00 Ties , bow ties and cravats : ex 6217 Other made up clothing accessories; parts of garments or of clothing accessories other than those of heading No 6212 : 6217 10 00 Accessories ex 6301 Blankets and travelling rugs : 6301 20 91 Wholly of wool or of fine animal hair : 6301 20 99 Other 6301 30 90 Other 6301 40 90 Other 6301 90 90 Other ex 6302 ( Bed linen , table linen , toilet linen and kitchen linen: ex 6302 21 00 Of cotton : - (2) ex 6302 51 10 Mixed with flax : - (2) ex 6302 51 90 Other: - (2) ex 6302 91 10 Mixed with flax : - (2) {*) Garments hand-dyed or hand-printed by the 'batik* method . (2 ) Articles of cotton fabric hand-dyed or hand-printed by the 'batik' method . 15 . 11 . 90 Official Journal of the European Communities No L 316 / 9 CN code (*) Description of goods ex 6302 91 90 ex 6303 Other: - ( l ) Curtains (including drapes) and interior blinds; curtain or bed valances: ex 6303 91 00 Of cotton: - 0 ) ex 6303 99 90 Other:  Double curtains of wool ex 6304 Other furnishing articles , excluding those of heading No 9404: ex 6304 19 10 Of cotton: - ( ! ) ex 6304 92 00 1 Not knitted or crocheted , of cotton: - ( ») ex 6307 Other made up articles, including dress patterns: 6307 10 90 Other 6307 90 99 Other ex 6406 Parts of footwear (including uppers whether or not attached to soles other than outer soles); removable in-soles , heel cushions and similar articles; gaiters , leggings and similar articles, and parts thereof: 6406 10 11 Uppers 6406 10 19 Parts of uppers 6406 10 90 Of other materials 6406 20 10 Of rubber 6406 20 90 Of plastics 6406 91 00 Of wood 6406 99 30 Assemblies of uppers affixed to inner soles or to other sole components, but without outer soles 6406 99 50 Removable in-soles and other removable accessories 6406 99 90 Other ex 6505 Hats and other headgear, knitted or crocheted , or made up from lace, felt or other textile fabric, in the piece (but not in strips), whether or not lined or trimmed; hair-nets of any material , whether or not lined or trimmed: ex 6505 9011 Of knitted or crocheted material , fulled or felted:  Berets of wool ex 6505 90 19 Other:  Berets of wool (') Articles of cotton fabric hand-dyed or hand-printed by the 'batik' method. No L 316 / 10 Official Journal of the European Communities 15 . 11 . 90 CN code (*) Description of goods 6602 00 00 Walking-sticks, seat-sticks, whips, riding-crops and the like ex 6802 Worked monumental or building stone (except slate) and articles thereof, other than goods of heading No 6801 ; mosaic cubes and the like , of natural stone ( including slate ), whether or not on a backing; artificially coloured granules, chippings and powder, of natural stone ( including slate ): ex 6802 91 00 Marble , travertine and alabaster :  Carved ex 6802 92 00 Other calcareous stone:  Carved ex 6802 93 90 Granite :  Carved ex 6802 99 90 Other:  Carved 7418 Table , kitchen or other household articles and parts thereof, of copper ; pot scourers and scouring or polishing pads , gloves and the like , of copper; sanitary ware and parts thereof, of copper: 7419 Other articles of copper: ex 8308 Clasps , frames with clasps, buckles , buckle-clasps , hooks, eyes, eyelets and the like, of base metal , of a kind used for clothing, footwear , awnings , handbags , travel goods , or other made up articles , tubular or bifurcated rivets, of base metal ; beads and spangles of base metal : ex 8308 90 00 ' Other, including parts :  Beads and spangles , of base metal ex 9113 Watch straps , watch bands and watch bracelets , and parts thereof: 9113 90 10 Of leather or of composition leather ex 9113 90 90 Other :  Of fabric 9403 Other furniture and pans thereof: ex 9405 Lamps and lighting finings including searchlights and spotlights and parts thereof, not elsewhere specified or included ; illuminated signs , illuminated name-plates and the like , having a permanently fixed light source , and parts thereof not elsewhere specified or included: 9405 10 91 Of a kind used for filament lamps 9405 10 99 Other 9405 20 99 Other 9405 40 99 Other 9405 50 00 Non-electrical lamps and lighting fittings 15 . 11 . 90 Official Journal of the European Communities No L 316 / 11 CN code (*} Description of goods 9405 60 99 Of other materials 9405 99 90 Other ex 9502 Dolls representing only human beings : ex 9502 10 10 Of plastics :  Ornamental dolls dressed so as to reflect the folklore characteristic of the country of origin ex 9502 10 90 Of other materials :  Ornamental dolls dressed so as to reflect the folklore characteristic of the country of origin ex 9503 Other toys; reduced size ('scale') models and similar recreational models , working or not , puzzles of all kinds: 9503 30 10 Of wood 9503 49 10 Of wood 9503 50 00 Toy musical instruments and apparatus:  Of wood 9503 60 10 Of wood ex 9503 90 10 Toy weapons:  Of wood ex 9503 90 99 Of other materials :  Of wood ex 9601 Worked ivory , bone, tortoiseshell , horn , antlers , coral , mother-of-pearl and other animal carving material , and articles of these materials ( including articles obtained by moulding): 9601 10 00 Worked ivory and articles of ivory 9601 90 90 Other 9602 00 00 Worked vegetable or mineral carving material and articles of these materials ; moulded or carved articles of wax, of stearin , of natural gums or natural resins or of modelling pastes , and other moulded or carved articles , not elsewhere specified or included ; worked , unhardened gelatin (except gelatin of heading No 3503 ) and articles of unhardened gelatin No L 316 / 12 Official Journal of the European Communities 15 . 11 . 90 ANEXO II  BILAG II ANHANG II Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEXII ANNEXEII ALLEGA TO II  BIJLAGEII ANEXO II MODELO DE CERTIFICADO DE FABRICACIÃ N MODEL Ã L FREMSTILLINGSCERTIFIKAT MUSTER DER HERSTELLUNGSBESCHEINIGUNG Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã ©Ã  Ã Ã Ã ¤Ã Ã £Ã Ã Ã ¥Ã Ã £ MODEL CERTIFICATE OF MANUFACTURE MODÃ LE DE CERTIFICAT DE FABRICATION MODELLO DI CERTIFICATO DI FABBRICAZIONE MODEL VAN CERTIFICAAT VAN VERVAARDIGING MODELO DE CERTIFICADO DE FABRICO 1 Exportador (Nombre, direcciÃ ³n completa, paÃ ­s) 2 . NÃ ºmero 00000 I CERTIFICADO RELATIVO A DETERMINADOS PRODUCTOS HECHOS A MANO (HANDICRAFTS) expedido para la obtenciÃ ³n del beneficio del rÃ ©gimen arancelario preferencial en la Comunidad EconÃ ³mica Europea 3 Destinatario (Nombre, direcciÃ ³n completa, pafs) 4 PaÃ ­s de fabricaciÃ ³n 5 PaÃ ­s de destino 6 Lugar y fecha de embarque - medio de transporte 7 Datos suplementarios 8 Marcas y numeraciÃ ³n - nÃ ºmero y naturaleza de los bultos - DESIGNACIÃ N DETALLADA DE LAS MERCANCÃ AS 9 Cantidad 0 10 Valor FOB (*) 1 1 VISADO DE LA AUTORIDAD COMPETENTE El abajo firmante certifica que el envÃ ­o descrito mÃ ¡s arriba contiene exclusivamente productos hechos a mano por la artesanÃ ­a rural del paÃ ­s indicado en la casilla n ° 4. 12 Autoridad competente (Nombre, direcciÃ ³n completa, paÃ ­s) (Firma) (Sello) ') In di qu es e si s e tr a ta d e u n n u m e ro d e pieza s , d e metr os , d e m 2 o d e kilogram os . 2 ) E n la m o n ed a de l c o n tr a to d e comprav enta . class="page"> 1 EksportÃ ¸r (navn, fuldstÃ ¦ndig adresse, land) 2 Nummer 00000 CERTIFIKAT VEDRÃRENDE VISSE KUNSTHÃ NDVÃ RKSPRODUKTER (HANDICRAFTS) udstedt med henblik pÃ ¥ opnÃ ¥else af prÃ ¦fe ­ rencetotÃ ¸behandling i Det europÃ ¦iske Ã ¸konomiske FÃ ¦llesskab 3 Modtager (navn, fuldstÃ ¦ndig adresse, land) 4 Fremstillingsland 5 Bestemmelsesland 6 Sted og dato for indskibning  transportmiddel 7 Supplerende oplysninger 8 MÃ ¦rker og numre  Antal kolli og deres art  NÃJE BESKRIVELSE AF VARERNE 9 MÃ ¦ngde (1 ) 10 VÃ ¦rdi fob (2) 11 DEN KOMPETENTE MYNDIGHEDS PÃ TEGNING Undertegnede erklÃ ¦rer, at ovenfor beskrevne forsendelse udelukkende indeholder kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere i det land, der er anfÃ ¸rt i rubrik nr. 4. 12 Kompetent myndighed (navn, adresse, land) Sted Dato (Underskrift) (Stempel) (1 ) AnfÃ ¸ r , h vo rv id t d e t dr ej er si g o m a n ta l dele, met er , m 2 e lle r kilo. (2 ) I d e n valuta, d e r e r an fÃ ¸ rt i kÃ ¸bekon trakten . class="page"> 1 AusfÃ ¼hrer (Name, vollstÃ ¤ndige Anschrift, Land) 2 Nummer 00000 BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) ausgestellt fÃ ¼r die Zulassung zur zoll ­ tariflichen Vorzugsregelung in der EuropÃ ¤ischen Wirtschaftsgemeinschaft 3 EmpfÃ ¤nger (Name, vollstÃ ¤ndige Anschrift, Land) 4 Herstellungsland 5 Bestimmungsland 6 Ort und Datum der Verschiffung  BefÃ ¶rderungsmittel 7 ZusÃ ¤tzliche Angaben 8 Zeichen und Nummern  Anzahl und Art der PackstÃ ¼cke GENAUE BESCHREIBUNG DER ERZEUGNISSE 9 Menge (1 ) 10 Wert fob (2) 11 SICHTVERMERK DER ZUSTÃ NDIGEN BEHÃ RDE Der Unterzeichnende bescheinigt, daÃ  die vorstehend bezeichnete Sendung ausschlieÃ lich in lÃ ¤ndlichen Handwerks ­ betrieben des in Feld Nr. 4 angegebenen Landes handgearbeitete Waren enthÃ ¤lt. 1 2 ZustÃ ¤ndige BehÃ ¶rde (Name, vollstÃ ¤ndige Anschrift, Land) Ort Datum (Unterschrift) (Stempel) (1 ) Angeb en , o b e s si ch u m StÃ ¼c k , Mete r , Q ua dr at m et er o d e r Ki lo gr am m h a n d e lt (2 ) In d e r im K au fv er tra g an ge ge be ne n WÃ ¤hr ung . class="page"> 1 Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ·, Ã Ã Ã Ã ±) 2 Api6uo&lt;; 00000 3 Ã Ã ±Ã Ã ±Ã »Ã ®ÃÃ Ã ·Ã  (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ·, Ã Ã Ã Ã ±) Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  Ã Ã £Ã Ã  Ã Ã ¦Ã Ã ¡Ã  Ã Ã ¡ÃÃ £Ã Ã Ã Ã  Ã Ã ¡Ã Ã ªÃ Ã Ã ¤Ã  Ã §Ã ÃÃ ¡Ã Ã ¤Ã Ã §Ã ÃÃ Ã £ (HANDICRAFTS) ÃÃ ±Ã Ã ±Ã ´Ã ¯Ã ´Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã µÃ Ã Ã µÃ ¹ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã µÃÃ ¯Ã Ã µÃ Ã ¾Ã · Ã Ã ·Ã  Ã ±ÃÃ ¿Ã »Ã ±Ã ²Ã ®Ã  Ã Ã ¿Ã ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ ¿Ã  Ã ºÃ ±Ã ¸Ã µÃ Ã Ã Ã Ã ¿Ã  Ã Ã ·Ã  Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ±Ã  4 XÃ pa Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã ¶ 5 Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  6 Ã ¤Ã ÃÃ ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã Ã ¿Ã ½Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã ±ÃÃ ¿Ã Ã Ã ¿Ã »Ã ®Ã   Ã Ã ­Ã Ã ¿ Ã ¼Ã µÃ Ã ±Ã Ã ¿Ã Ã ¬Ã  7 Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± 8 Ã £Ã ·Ã ¼Ã µÃ ¯Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¹ Ã µÃ ¯Ã ´Ã ¿Ã  Ã Ã Ã ½ Ã ´Ã µÃ ¼Ã ¬Ã Ã Ã ½  Ã Ã Ã Ã ¤Ã Ã Ã Ã ¡Ã Ã £ Ã Ã Ã ¡ÃÃ Ã ¡Ã Ã ¦Ã  Ã ¤Ã ©Ã  Ã Ã Ã Ã Ã ¡Ã Ã ¥Ã Ã Ã ¤Ã ©Ã  9 Ã Ã ¿Ã Ã  ­ Ã Ã ·Ã Ã ± (') 10 Ã Ã ¾Ã ¯Ã ± fob (') 1 1 Ã Ã ÃÃ Ã ¥Ã ¡Ã ©Ã £Ã  Ã ¤Ã Ã £ Ã Ã ¡Ã Ã Ã ÃÃ Ã £ Ã ¥Ã Ã Ã ¡Ã Ã £ÃÃ Ã £ O Ã ÃÃ ¿Ã ³Ã µÃ ³Ã Ã ±Ã ¼Ã ¼Ã ­Ã ½Ã ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯ Ã Ã Ã ¹ Ã · Ã ±ÃÃ ¿Ã Ã Ã ¿Ã »Ã ® Ã ¼Ã µ Ã Ã ·Ã ½ ÃÃ ±Ã Ã ±ÃÃ ¬Ã ½Ã  ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã ® ÃÃ µÃ Ã ¹Ã ­Ã Ã µÃ ¹ Ã ±ÃÃ ¿Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã µÃ ¹Ã Ã ¿Ã Ã µÃ Ã ½Ã ¯Ã ±Ã  Ã ±ÃÃ  Ã ¿Ã ¹Ã ºÃ ¿Ã Ã µÃ Ã ½Ã ¯Ã Ã µÃ  Ã Ã ·Ã  Ã Ã Ã Ã ±Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã µÃ Ã Ã ¬Ã ³Ã Ã ½Ã ¿ Ã ±Ã Ã ¹Ã ¸ . 4. ') Ã  Ã ½Ã ± Ã Ã ­ Ã Ã ± Ã Ã µ Ã µÃ ¬ Ã ½ Ã Ã Ã  Ã ºÃ µ Ã ¹Ã Ã ± Ã ¹Ã Ã µÃ  Ã ¯Ã ± Ã Ã ¹ Ã ¸Ã ¼ Ã ¿Ã  Ã Ã µÃ ¼Ã ±Ã Ã ¯Ã  Ã ½ , Ã ¼Ã ­Ã Ã Ã Ã ½, Ã Ã µ Ã Ã  Ã ± Ã ³Ã  Ã ½Ã ¹ Ã ºÃ  Ã ½ Ã ¼Ã ­ Ã Ã  Ã  Ã ½ Ã ® Ã ºÃ ¹Ã »Ã Ã ½. *) Ã £ Ã Ã ¿ Ã ½Ã  Ã ¼Ã ¹ Ã Ã ¼ Ã ± Ã Ã · Ã  Ã Ã Ã ¼Ã ² Ã ¬Ã  Ã µÃ  Ã  ÃÃ Ã »Ã ®Ã Ã µÃ  Ã  . 12 Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ·, Ã Ã Ã Ã ±) Ã Ã Ã ¹Ã  (Ã ¥ÃÃ ¿Ã ³Ã Ã ±Ã Ã ®) (Ã £Ã Ã Ã ±Ã ³Ã ¯Ã ´Ã ±) l 1 Exporter (Name, full address, country) 2 Number 00000 CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) issued with a view to obtaining the benefit of the preferential tariff regime in the European Economic Community 3 Consignee (Name, full address, country) 4 Country of manufacture 5 Country of destination 6 Place and date of shipment  means of transport 7 Supplementary details 8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS 9 Quantity ( 1 ) 10 FOB value (2) 1 1 CERTIFICATION BY THE COMPETENT AUTHORITY I , the undersigned, certify that the consignment described above contains only handicraft products (handicrafts) of the cottage industry of the country shown in box No 4. 12 Competent authority (Name, full address, country) At on (Signature) (Seal) 1 ) In di ca te w h et h er in piece s , metr es , sq u ar e m et re s o r kilogram s . 2 ) In th e cu rr en cy of th e co n tr ac t of sale. class="page"> 1 Exportateur (Nom, adresse complÃ ¨te, pays) N 2 NumÃ ©ro 00000 CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS A LA MAIN (HANDICRAFTS) dÃ ©livrÃ © en vue de Pobtefition du bÃ ©nÃ ©fice du rÃ ©gime tarifaire prÃ ©fÃ ©rentiel dans la CommunautÃ © Ã ©conomique europÃ ©enne i 3 Destinataire (Nom, adresse complÃ ¨te, pays) 4 Pays de fabrication 5 Pays de destination 6 Lieu et date d'embarquement  moyen de transport 7 DonnÃ ©es supplÃ ©mentaires 8 Marques et numÃ ©ros - nombre et nature des colis  DÃ SIGNATION DÃ TAILLÃ E DES MARCHANDISES 9 QuantitÃ © 0) 10 Valeur fbb (2) 1 1 VISA DE L'AUTORITÃ  COMPÃ TENTE Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement des produits faits Ã la main par l'artisanat rural du pays indiquÃ © dans la case n ° 4. 12 AutoritÃ © compÃ ©tente (Nom, adresse complÃ ¨te, pays) Ã le (Signature) (Sceau) . 1 ) In di qu er s' il s' ag it d 'u n n o m b re d e piÃ ¨ce s , d e mÃ ¨tr es , d e m 2 o u d e kilogramm es . 2 ) D an s la m on na ie d u co n tr at d e vente. class="page"> 1 Esportatore (nome, indirizzo completo, paese) 2 Numero 00000 CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) rilasciato per ottenere il beneficio del regime tariffario preferenziale nella ComunitÃ economica europea 3 Destinatario (nome, indirizzo completo, paese) 4 Paese di fabbricazione 5 Paese di destinazione 6 Luogo e data d'imbarco - Mezzo di trasporto 7 Dati supplementari 8 Marche e numeri  Numero e natura dei colli  DESIGNAZIONE DETTAGLIATA DELLE MERCI 9 QuantitÃ ( 1 ) 10 Valore fob (2) 1 1 VISTO DELL'AUTORITÃ COMPETENTE Il sottoscritto certifica che la partita descritta sopra contiene esclusivamente dei prodotti fatti a mano dall'artigianato rurale del paese indicato nella casella n. 4. 12 AutoritÃ competente (nome, indirizzo completo, paese) A il (Firma) (Sigillo) ') In di ca re s e si tr at ta di u n n u m e ro di pezz e , di met ri , di m 2 o di chilogram mi . 2 ) N el la m o n et a d el co n tr at to di vendi ta . class="page"> 1 Exporteur (naam, volledig adres, land) 2 Nummer 00000 CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS) afgeleverdmet het oog ophet bekomen van devoordelen van het regime der tariefpreferenties in de Europese Economische Gemeenschap 3 Geadresseerde (naam, volledig adres, land) 4 Land van vervaardiging 5 Land van bestemming 6 Plaats en datum van inscheping  vervoermiddel 7 Bijkomende gegevens 8 Merken en nummers  aantal en soort der colli  NAUWKEURIGE OMSCHRIJVING VAN DE GOEDEREN 9 Hoeveel ­ heid (i ) 10 fob ­ waarde (2) 1 1 VISUM VAN DE BEVOEGDE AUTORITEIT: Ik, ondergetekende, verklaar dat de hierboven omschreven zending uitsluitend produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn vervaardigd in het land aangeduid in vak nr. 4. 12 Bevoegde autoriteit (naam, volledig adres, land) Te de (Handtekening) (Stempel) D A an ta l a a n te d u id e n in stukke n , mete rs , v ie rk an te m et er s of kilogramm en . (2 ) In d e m u n t v a n h et verkoopco ntract . class="page"> 1 Exportador (Nome, endereÃ §o completo, paÃ ­s) 2 NÃ ºmero 00000 CERTIFICADO RELATIVO A CERTOS PRODUTOS FEITOS A MÃ O (HANDICRAFTS) emitido tendo em vista a obtenÃ §Ã £o do benefÃ ­cio do regime pautal preferencial na Comunidade EconÃ ³mica Europeia 3 DestinatÃ ¡rio (Nome, endereÃ §o completo, pais) « 4 PaÃ ­s de fabrico 5 Pafs de destino 6 Lugar e data de embarque - meio de transporte 7 Dados suplementares 8 Marcas e nÃ ºmeros - nÃ ºmeros e natureza dos volumes - DESIGNAÃ Ã O PORMENORIZADA PAS MERCADORIAS 9 Quantidade .)) 10 Valor FOB O 11 VISTO DA AUTORIDADE COMPETENTE Eu, abaixo assinado, certifico que a encomenda acima descrita contÃ ©m exclusivamente produtos feitos Ã mÃ £o pelo artesanato rural do pafs indicado na casa n ? 4 12 Autoridade competente (Nome, endereÃ §o completo, paÃ ­s) (Assinatura) (Selo) 1 ) In d ic a r s e s e tr a ta d e u m n Ã º m e ro d e peÃ §a s , d e metr os , d e m 2 o u d e quilogram as . 2) N a m o e d a d o c o n tr a to d e venda. class="page"> 15 . 11 . 90 Official Journal of the European Communities No L 316 / 31 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente India Indien Indien ÃÃ ½Ã ´Ã ¯Ã ± India Inde India India India PakistÃ ¡n Pakistan Pakistan Ã Ã ±Ã ºÃ ¹Ã Ã Ã ¬Ã ½ Pakistan Pakistan Pakistan Pakistan PaquistÃ £o Tailandia Thailand Thailand Ã ¤Ã ±Ã Ã »Ã ¬Ã ½Ã ´Ã · Thailand ThaÃ ¯lande Tailandia Thailand TailÃ ¢ndia Indonesia Indonesien Indonesien ÃÃ ½Ã ´Ã ¿Ã ½Ã ·Ã Ã ¯Ã ± Indonesia IndonÃ ©sie Indonesia IndonesiÃ « IndonÃ ©sia Filipinas Philippinerne Philippinen Ã ¦Ã ¹Ã »Ã ¹ÃÃÃ ¯Ã ½Ã µÃ  Philippines Philippines Filippine Filippijnen Filipinas IrÃ ¡n Iran Iran ÃÃ Ã ¬Ã ½ Iran Iran Iran Iran IrÃ £o All India Handicrafts Board  Export Promotion Bureau Department of Foreign Trade Ministerio de Comercio y de Cooperativas Ministeriet for handel og kooperativer Ministerium fur Handel und Genossenschaften Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã ºÃ ±Ã ¹ Ã £Ã Ã ½Ã µÃ Ã ±Ã ¹Ã Ã ¹Ã Ã ¼Ã Ã ½ Department of Trade and Cooperatives MinistÃ ¨re du commerce et des coopÃ ©ratives Ministero del commercio e delle cooperative Ministerie van Handel en CoÃ ¶peratieven MinistÃ ©rio do ComÃ ©rcio e das Cooperativas National Cottage Industries Development Authority (NACIDA) The Institute of Standards and Industrial Research in Iran ( ISIRI) No L 316/ 32 Official Journal of the European Communities 15 . 11 . 90 Pais de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ ¿Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Sri Lanka Sri Lanka Sri Lanka Ã £Ã Ã ¹ Ã Ã ¬Ã ½Ã ºÃ ± Sri Lanka Sri Lanka Sri Lanka Sri Lanka Sri Lanka Uruguay Uruguay Uruguay Ã Ã Ã Ã ¿Ã Ã ³Ã ¿Ã Ã ¬Ã · Uruguay Uruguay Uruguay Uruguay Uruguai Bangladesh Bangladesh Bangladesch Ã ÃÃ ±Ã ³Ã ºÃ »Ã ±Ã ½Ã Ã ­Ã  Bangladesh Bangladesh Bangladesh Bangladesh Bangladesh Laos Laos Laos Ã Ã ¬Ã ¿Ã  Laos Laos Laos Laos Laos Ecuador Ecuador Ecuador ÃÃ Ã ·Ã ¼Ã µÃ Ã ¹Ã ½Ã Ã  Ecuador Ã quateur Ecuador Ecuador Equador Paraguay Paraguay Paraguay Ã Ã ±Ã Ã ±Ã ³Ã ¿Ã Ã ¬Ã · Paraguay Paraguay Paraguay Paraguay Paraguai Sri Lanka Handicrafts Board DirecciÃ ³n general de comercio exterior Export Promotion Bureau Service national de l'artisanat et de l'industrie Ministerio de industria, comercio e integraciÃ ³n Ministerio de industria y comercio 15 . 11 . 90 Official Journal of the European Communities No L 316/33 PaÃ ­s de fabricaciÃ ³n Fremstillings)and Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging Pais de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente PanamÃ ¡ Panama Panama Ã Ã ±Ã ½Ã ±Ã ¼Ã ¬Ã  Panama Panama Panama ' Panama PanamÃ ¡ El Salvador El Salvador El Salvador Ã Ã » Ã £Ã ±Ã »Ã ²Ã ±Ã ´Ã Ã  El Salvador El Salvador El Salvador El Salvador El Salvador Malasia Malaysia Malaysia Ã Ã ±Ã »Ã ±Ã ¹Ã Ã ¯Ã ± Malaysia Malaysia Malaysia MaleisiÃ « MalÃ ¡sia Bolivia Bolivia Bolivien Ã Ã ¿Ã »Ã ¹Ã ²Ã ¯Ã ± Bolivia Bolivie Bolivia BoliviÃ « BolÃ ­via Honduras Honduras Honduras Ã Ã ½Ã ´Ã ¿Ã Ã Ã ± Honduras Honduras Honduras Honduras Honduras PerÃ º Peru Peru Ã Ã µÃ Ã ¿Ã  Peru PÃ ©rou PerÃ ¹ Peru PerÃ º CÃ ¡mara de comercio e industrias de PanamÃ ¡  DirecciÃ ³n de comercio interior y exterior DirecciÃ ³n de comercio internacional Malaysian Handicraft Development Corporation Ministerio de industria, comercio y turismo  Instituto boliviano de pequeÃ ±a industria y artesanÃ ­a DirecciÃ ³n general de comercio exterior Ministerio de industria y turismo No L 316 / 34 Official Journal of the European Communities 15 . 11 . 90 Pais de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Pays de fabrication Paese di fabbricazione Land van vervaardiging Pais de fabrico Chile Chile Chile Ã §Ã ¹Ã »Ã ® Servicio de cooperaciÃ ³n tÃ ©cnica (SERCOTEC)Chile Chili Cile Chili Chile Guatemala Guatemala Guatemala Ã Ã ¿Ã Ã ±Ã Ã µÃ ¼Ã ¬Ã »Ã ± DirecciÃ ³n de comercio interior y exteriorGuatemala Guatemala Guatemala Guatemala Guatemala Argentina Argentina Argentinien Ã Ã Ã ³Ã µÃ ½Ã Ã ¹Ã ½Ã ® SecretarÃ ­a de Estado y comercio y negociaciones econÃ ³micas inter ­ nacionalesArgentina Argentine Anentina ArgentiniÃ « Argentina MÃ ©xico Mexico Mexiko Ã Ã µÃ ¾Ã ¹Ã ºÃ  Secretario de comercioMexico Mexique Messico Mexico Mexico 15 . 11 . 90 Official Journal of the European Communities No L 316 / 35 ANEXO IV - BILAG IV - ANHANG IV - Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IV - ANNEX IV - ANNEXE IV - ALLEGATO IV - BIJLAGE IV - ANEXOIV NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie NÃ ºmero de orden CÃ ³digo NC CÃ ³digo Tarie Taric-kode LÃ ¸benummer KN-kode Taric-kode Taric-Code Laufende Nummer KN-Code Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Order No CN code Tarie code Code Tarie NumÃ ©ro d'ordre Code NC Code Tarie Codice Tarie Numero d'ordine Codice NC Codice Tarie Tarie-code Volgnummer GN-code Taric-code CÃ ³digo Tarie NÃ ºmero de ordem ' CÃ ³digo NC CÃ ³digo Tarie 09.0105 Ã ¹ 4202 11 10 4202 11 90 4202 12 91 4202 12 99 4202 19 91 4202 19 99 4202 21 00 4202 22 90 4202 31 00 4202 32 90 4202 39 00 4202 91 10 4202 91 50 4202 91 90 4202 92 91 4202 92 95 4202 92 99 4202 99 10 4203 30 00 4203 40 00 4419 00 90 4420 10 11 4420 10 19 4420 90 91 4420 90 99 4818 20 10 4818 20 91 4818 20 99 4818 30 00 4818 50 00 4818.9010 4818 90 90 4819 30 00 4823 60 10 4823 60 90 4823 70 90 4823 90 90 5208 51 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 51 00 5209 52 00 5209 59 00 5212 15 10 * 10 09.0105 521215 90 » 11 MO » 91 MO 5212 25 10 » 11 » 10 » 91 MO 5212 25 90 » 11 * 10 » 91 * 10 5701 10 10 » 10 * 10 5701 90 10 » 10 MO 570190 90 » 10 » 10 » 10 5704 90 00 * 10 » 10 * 10 5705 00 10 » 10 * 10 5705 00 39 » 10 » 10 5705 00 90 » 11 * }o 58101010 » 10 » 10 581010 90 » 10 5810 91 10 » 10 * 10 5810 91 90 » 10 * 10 5810 9210 » 10 5810 92 90 » 10 » 10 5810 99 10 » 10 5810 99 90 » 10 » 10 » 10 6101 10 10 * 10 » 10 » 10 6102 10 10 » 10 » 10 6110 10 39 » 10 » 10 6110 10 99 » 10 » 1 ® 6201 11 00 » 10 » 10 6201 92 00 » 10 » 10 6201 99 00 » 10 * 10 6202 11 00 » 10 » 10 . * 20 » 10 6202 92 00 » 10 » 10 6202 99 00 » 10 I 10 6204 12 00 » 10 ^ 6204 22 90 » 10 . H 6204 29 90 » 10 » 91 6204 32 90 » 10 6204 39 90 » 10 »H 6204 42 00 » 10 » 91 6204 44 00 » 10 » 11 6204 49 90 » 10 » 91 6204 51 00 » 11 »H 6204 52 00 » 10 » 9i 6204 53 00 » 10 »H 6204 59 10 » 10 » 9i 6204 59 90 * 10 »H 6204 62 31 » 10 » 9i 6204 62 33 * 10 6204 62 35 » 10 » 11 6204 62 59 » 10 » 91 6204 62 90 » 10 » 11 6204 63 19 » 10 » 91 6204 63 39 * 10 » 11 6204 63 90 » 10 » 91 6204 69 19 » 10 6204 69 39 » 10 » 11 6204 69 50 » 10 » 91 6204 69 90 » 10 No L 316 / 36 Official Journal of the European Communities 15 . 11 . 90 NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Numero de orden CÃ ³digo NC CÃ ³digo Tarie Taric-kode LÃ ¸benummer KN-kode Taric-kode Taric-Code Laufende Nummer KN-Code Tarie-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Order No CN code Tarie code Code Tarie NumÃ ©ro d'ordre Code NC Code Tarie Codice Tarie Numero d'ordine Codice NC Codice Tarie Tarie-code Volgnummer GN-code Taric-code CÃ ³digo Tarie NÃ ºmero de ordem CÃ ³digo NC CÃ ³digo Tarie 09.0105 \ 6205 20 00 6205 90 10 6206 30 00 6206 90 10 6207 91 00 6207 99 00 6208 91 10 6208 99 00 6213 20 00 6214 10 00 6214 20 00 6214 30 00 6214 40 00 6214 90 10 6214 90 90 6215 10 00 6215 20 00 6215 90 00 6217 10 00 6301 20 81 6301 20 99 6301 30 90 6301 40 90 6301 90 90 6302 21 00 6302 51 10 6302 51 90 6302 91 10 6302 91 90 6303 91 00 6303 99 90 6304 19 10 6304 92 00 6307 10 90 6307 90 99 6406 1011 6406 10 19 6406 10 90 6406 20 10 6406 20 90 6406 91 00 6406 99 30 MO 09.0105 6406 99 50 MO * 10 6406 99 90 · 10 MO 6505 90 11 MO * 10 6505 90 19 * 10 * 10 6602 00 00 » 10 » 10 6802 91 00 MO » in 6802 92 00 MO » 6802 93 90 * 10 w 6802 99 90 * 10 M0 7418 10 00 MO 7418 20 00 MO » 10 MO 741910 00 MO * 10 7419 91 00 · 10 # 10 7419 99 00 * 10 ¢ 10 * 11 8308 90 00 MO » 19 9113 9010 MO MO 9113 90 90 Ml » 10 MO 9403 3011 MO 9403 30 19 · 10 * 10 9403 30 91 MO 9403 30 99 · 10 . 10 9403 40 00 MO » }n 9403 50 00 · 10 » Ã X 9403 60 10 » 10 * ¿Y 9403 60 30 * 10 . 9403 60 90 » 10 * 21 9403 80 00 * 10 9403 90 30 * 10 » 9403 90 90 * 10 * ¡2 9405 10 91 · 10 , 10 9405 10 99 * 10 » 10 9405 20 99 » 10 10 9405 40 99 * 10 9405 50 00 » 10 * 91 9405 60 99 » 10 * 31 9405 99 90 » 10 * 10 9502 10 10 » 10 * 10 9502 10 90 * 10 * 10 9503 30 10 * 10 » 91 9503 49 10 * 10 9503 50 00 Ml * 10 9503 60 10 * 10 » Ã O 9503 90 10 * 10* ¡0 9503 90 99 * 10 * 9601 10 00 "MO » Jo 9601 90 90 » 10 * 10 9602 00 00 » 10